Citation Nr: 0312569	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  99-24 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an annual clothing allowance. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




REMAND

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from February 1943 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in June 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for an 
annual clothing allowance.  The veteran entered notice of 
disagreement with this decision in September 1999; the RO 
issued a statement of the case in October 1999; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in November 1999. 

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.  The Board will remand the veteran's case to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to-assist provisions enacted by the 
Veterans Claims Assistance Act of 20000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)], as this 
claim was pending as of the date of passage of this law, 
November 9, 2000.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where law/regulation changes after claim has been 
filed, but before administrative or judicial appeal process 
has concluded, version most favorable to claimant should 
apply).  

The VCAA applies to the clothing allowance claim because the 
statute defines a claimant as any individual applying for any 
benefit under the laws administered by VA, and mandates 
notification and assistance to such claimants.  38 U.S.C. 
§§ 5102, 5103, 5103A (West 2002).  A grant of an annual 
clothing allowance involves a monetary allowance and is, 
therefore, arguably a "benefit."

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that there has been such compliance when the RO at 
no time sent a VCAA letter to the veteran notifying him of 
what was needed to substantiate this claim, what his 
responsibilities were with respect to this claim, and whether 
VA would assist him in any manner.  Furthermore, he was not 
provided notice of the VCAA or the implementing regulation.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The Board notes that the veteran has a statutory right 
to one year to submit information or evidence in response to 
any VCAA notification, unless the veteran waives the right to 
that response period.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs (DAV), Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 38 C.F.R. § 3.159 
(2002) are fully complied with and 
satisfied.  The RO should also notify the 
veteran of what evidence, if any, the 
veteran is to submit and what evidence VA 
will obtain.  See Quartuccio, 16 Vet. 
App. at 187.  Any notice given, or action 
taken thereafter by the RO, must comply 
with the holdings of Disabled American 
Veterans, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).

2.  If the clothing allowance 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and should be given an 
opportunity to respond.  The SSOC must 
contain citation to 38 C.F.R. § 3.159.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

		
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



